—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from an order of disposition of the Family Court, Kings County (Greenbaum, J.), dated February 24, 1999, which, upon his default in appearing at the fact-finding and dispositional hearings, terminated his parental rights and transferred custody and5 guardianship of the child to the Commissioner of the Administration for Children’s Services of the City of New York.
Ordered that the appeal is dismissed, without costs or disbprsements.
The Family Court’s order of disposition, which was entered upon the father’s default in appearing at the fact-finding and dispositional hearings, is not appealable (see, CPLR 5511; Matter of Geraldine Rose W., 196 AD2d 313).
The application of the defendant’s assigned counsel for leave to withdraw as counsel is granted, as there are no nonfrivolous issues which could be raised on appeal (see, Anders v California, 386 US 738). Altman, J. P., Friedmann, Smith and Adams, JJ., concur.